Citation Nr: 1428653	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-27 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from December 1947 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Pursuant to the July 2009 formal appeal (VA Form 9), the appellant was scheduled for a hearing before a Veterans Law Judge in April 2014.  The appellant failed to report for her scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in December 2007 is shown to have been the result of cardiac arrest, with coronary artery disease (CAD) and renal failure as underlying causes of death. 

2.  The evidence of record fails to demonstrate that the Veteran served in the Republic of Vietnam during the Vietnam War. 

3.  The Veteran had no service-connected disabilities at the time of his death. 

4.  The Veteran's CAD was first demonstrated many years after service, and there is no probative evidence of record to demonstrate a causal connection between the Veteran's CAD/renal failure and military service, to include any exposure to herbicides. 


CONCLUSION OF LAW

Neither a service-connected disability nor exposure to herbicide agents caused, hastened, or contributed substantially or materially to the Veteran's death, and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but contributed substantially or materially; combined to cause death; or assisted in the production of death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In cases such as this one, in which the Veteran was not service connected for any disability at the time of death, service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the immediate cause of the Veteran's death in December 2007 is shown to have been the result of cardiac arrest, with CAD and renal failure as underlying causes of death.  

The Veteran's service treatment records, to include an October 1967 separation examination, are negative for any diagnosis of a chronic cardiac disorder.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death). 

Instead, the appellant argues that the Veteran served within the borders of the Republic of Vietnam during his period of active service, and as such CAD should be presumptively-service-connected based upon exposure to herbicides.

To that end, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, lung cancer shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  

The Board points out that a Formal Finding on a Lack of Information Required to Verify Republic of Vietnam Service was issued in December 2013, noting that a review of the personnel file was conducted, the Department of the Navy was contacted, service treatment records were analyzed, and a PIES report (a more detailed review) was requested.  Following this review, there was no evidence to suggest that the Veteran was under the necessary circumstances to allow for Agent Orange/herbicide exposure for VA purposes.  It was determined that the Veteran did not serve in the Republic of Vietnam, nor did he go there on assignment, nor did he serve on the perimeter of the Ubon Air Force base or have a military occupational specialty (MOS) which would have placed him on the perimeter of this base.  

Moreover, a review of the Veteran's DD-214 did not reveal the award of any medals or commendations typically-associated with direct Vietnam service.

In this regard, the appellant herself has clearly indicated she first knew the Veteran well after his military service (1977) and does not clearly indicate herself any knowledge that the Veteran was in Vietnam. 

Had such service been demonstrated, ischemic heart disease, to include CAD, would have been presumptively-associated with such herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Here, that is simply not the case.  The Board has reviewed all service treatment records and personnel records on file.  There is no indication that the Veteran served in the Republic of Vietnam during the Vietnam War.

As to the appellant's assertions that the Veteran's death was etiologically-related to his period of active duty, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the appellant's belief that the Veteran actually served in Vietnam during his period of active service, and that CAD is presumptively-related to that service.  However, the appellant has not demonstrated competence to provide an opinion as to the onset or cause of a complex medical diagnosis, and the record does not support her assertion that the Veteran stepped foot in Vietnam or served within its territorial waters during the Vietnam era.  

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's period of active service, to include exposure to herbicides, and any disability which caused or contributed to the Veteran's death.  Further, while CAD is presumptively-associated with exposure to herbicide agents, the Veteran has not been shown to have stepped foot in the Republic of Vietnam during active service.  As to whether he otherwise came in contact with herbicides, there is no probative medical opinion of record linking the Veteran's exposure to such agents to his CAD diagnosis.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show that CAD was incurred in or aggravated by service, to include as the result of herbicide exposure.  There is also no evidence to show that renal failure, or the cardiac arrest which ultimately resulted in the Veteran's death, is medically-linked to his period of active service.  Accordingly, while the Board is very sympathetic to the appellant's situation, service connection for cause of the Veteran's death must be denied.
	
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

When adjudicating a claim for dependency and indemnity compensation (DIC), to include service connection for the cause of a veteran's death, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  In general, a notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, however, the Veteran was not service connected for any disability at the time of his death, and therefore such notice was not required.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2008 informed the appellant of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's personnel records, service treatment records, and private records.  The appellant also submitted statements in support of her claim.  While the appellant has identified additional existing evidence which is potentially-applicable to her claim, Formal Findings on the Unavailability of Records were associated in the file in November 2008 and January 2010 following multiple, exhaustive searches.  As such, VA has fulfilled its duty to assist in this instance. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, however, the Veteran was not service-connected for any disability at the time of death, and the appellant has not argued that the Veteran developed CAD during his period of active service or within one year thereafter.  Instead, this case hinges upon whether the Veteran was presumptively exposed to herbicide agents in Vietnam.  As such, a medical opinion is not necessary prior to the disposition of this issue.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   

ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as the result of exposure to herbicides, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


